Exhibit 10.1
 
AMENDED EMPLOYMENT AGREEMENT
 
 
This Amended Employment Agreement (“Agreement”), dated as of February 3, 2011,
(the “Effective Date”) is made and entered into by and between SeaBright
Insurance Company an Illinois domiciled insurance company and wholly-owned
subsidiary of SeaBright Holdings, Inc. (collectively, “Employer”), and Scott H.
Maw (“Executive”).


WHEREAS, Employer and Executive entered into an Employment Agreement (“EA”) on
January 5, 2010, through which Executive agreed to certain terms in exchange for
a position of employment with Employer as Senior Vice President and Chief
Financial Officer, a copy of which Employment Agreement is attached hereto as
Exhibit “A”;


WHEREAS, Employer and its parent company, SeaBright Holdings, Inc., a Delaware
Corporation, and all of its subsidiary companies on the one hand, and Executive
on the other hand entered into a Confidentiality Agreement (“CA”) on January 5,
2010, through which Executive agreed to maintain the confidentiality of
Employer’s Proprietary Information and through which Executive acknowledged
Employer’s ownership of certain intellectual property, a copy of which
Confidentiality Agreement is attached hereto as Exhibit “B”;


WHEREAS, Executive continues in his position of Senior Vice President and Chief
Financial Officer without change or interruption; and


WHEREAS, Executive and Employer now wish to terminate and supersede their
respective obligations under the January 5, 2010 EA and the January 5, 2010 CA,
and to be bound by the terms of this Agreement.


NOW THEREFORE, in consideration of the foregoing recitals, which shall
constitute a part of this Agreement, and of the mutual promises contained
herein, and intending to be legally bound, the parties agree as follows:
 
1.         PERIOD OF EMPLOYMENT.  Executive will be employed by Employer on an
at will basis subject to the provisions of Section 4.


2.         POSITION AND RESPONSIBILITIES.


(a)       Position.  Executive accepts continued employment with Employer as
Senior Vice President and Chief Financial Officer and shall perform all services
appropriate to that position, as well as such other services as may be assigned
by Employer.  Executive shall devote his best efforts and full-time attention to
the performance of his duties.  Executive shall be subject to the direction of
Employer, which shall retain full control of the means and methods by which he
performs the above services and of the place(s) at which all services are
rendered.  Executive shall be expected to travel if necessary or advisable in
order to meet the obligations of his position.


 
1

--------------------------------------------------------------------------------

 
 
(b)        Other Activity.  Except upon the prior written consent of Employer,
Executive (during the Period of Employment) shall not (i) accept any other
employment; or (ii) engage, directly or indirectly, in any other business,
commercial, or professional activity (whether or not pursued for pecuniary
advantage) that is competitive with Employer, creates a conflict of interest
with Employer, or otherwise interferes with the business of Employer or any
Affiliate (and shall immediately cease any such ongoing activity that becomes so
competitive, begins to create such a conflict or begins to interfere with the
business of Employer or any Affiliate).  An “Affiliate” shall mean any person or
entity that directly or indirectly controls, is controlled by, or is under
common control with Employer.


3.          COMPENSATION AND BENEFITS.


(a)        Salary.  In consideration of the services to be rendered under this
Agreement, Employer shall pay Executive per year (“Base Salary”) of $350,000,
payable in regular installments in accordance with Employer’s general payroll
policies for salaried employees, in effect from time to time.  All compensation
and comparable payments to be paid to Executive under this Agreement shall be
less all applicable withholdings required by law.  Executive’s Base Salary will
be reviewed for market and performance adjustments within ninety (90) days of
the beginning of each calendar year during the Period of Employment by
Employer’s Board of Directors (the “Board”) and may be adjusted after such
review in the Board’s sole discretion.


(b)        Bonus.  Executive will be eligible to receive an annual bonus in a
target amount equal to 65% of Executive’s Base Salary, earned as of December
31st of each year, based upon achievement by Executive and achievement by
Employer of performance criteria and other goals established by the Board (after
consultation with Employer) on an annual basis prior to the commencement of each
calendar year or as soon as reasonably practicable thereafter.  The bonus
payable in respect of any given year during the Period of Employment shall be
paid within thirty (30) days following the delivery of Employer’s annual audited
statutory financial statements for such year.  Executive must be employed by
Employer on the last day of the calendar year for which any bonus relates in
order to receive any such bonus hereunder.  The target amount of Executive’s
bonus as set forth above will be reviewed for market and performance adjustments
within sixty-five (65) days of the beginning of each calendar year during the
Period of Employment by the Board and may be adjusted after such review in the
Board’s sole discretion.  For the Bonus Plan Year 2011 only, Employer guarantees
a minimum bonus paid of 65% payable on or before March 15, 2011.  Such grant is
subject to approval by the Compensation Committee of SeaBright’s Board.


(c)         Benefits.  Executive shall be entitled to vacation leave in
accordance with Employer’s standard policies for salaried employees, in effect
from time to time.  As Executive becomes eligible, he shall have the right to
participate in and to receive benefits from all present and future benefit plans
specified in Employer’s policies and generally made available to salaried
employees of Employer from time to time.  The amount and extent of benefits to
which Executive is entitled shall be governed by the specific benefit plan, as
amended.  Executive also shall be entitled to any benefits or compensation tied
to termination as described in Section 4.  Employer reserves the ability, in its
sole discretion, to adjust benefits provided to Executive in connection with the
adjustment of benefits to salaried employees.  No statement concerning benefits
or compensation to which Executive is entitled shall alter in any way the term
of this Agreement, any renewal thereof, or its termination.


 
2

--------------------------------------------------------------------------------

 
 
(d)          Expenses.  Employer shall reimburse Executive for reasonable travel
and other business expenses incurred by Executive in the performance of his
duties, subject to reasonable documentation thereof and in accordance with
Employer’s policies in effect from time to time.


(e)          Restricted Stock.  Effective February 23, 2010 (the date of grant),
Employer granted Executive 44,445 shares of restricted stock (which equaled
$500,006 on the date of grant), awarded pursuant to SeaBright Holdings, Inc.’s
Amended and Restated 2005 Long-Term Equity Incentive Plan.  22,223 shares of
such restricted stock grant will vest twelve months from the date of grant.  If
Executive terminates his employment with Employer on a voluntary basis within 36
months of his employment date, those 22,223 shares of restricted stock are
subject to Executive’s termination dated repayment to Employer, in cash or
shares of stock, of $250,009 (100% of the shares’ value, calculated as their
dollar value at the date of the grant).  The grant of the remainder 22,222
shares of restricted stock will vest on the third anniversary of the date of
grant.   For the 2010 performance year only, Executive is also entitled to a
restricted stock and an incentive stock option award guarantee with a total
value of $350,000, such award to be 75% restricted stock and 25% incentive stock
options.  This Agreement contemplates that the foregoing restricted stock and
incentive stock option awards totaling $350,000 will be made in the first
quarter of calendar year 2011, subject to the approval of the Compensation
Committee, with the restricted stock cliff vesting in 2014 and the incentive
stock options vesting ratably over 4 years.   In addition to the foregoing, on
the Effective Date execution of this Agreement, an additional amount of
restricted stock will be granted equal in value to $500,000, using the closing
price on the Effective Date. The equivalent value of $250,000 (50%) of the
restricted stock will vest on the date of grant and the remaining $250,000 (50%)
of the total $500,000 value of restricted stock will cliff vest on the third
anniversary of the date of grant. If Executive terminates his employment with
Employer on a voluntary basis within 36 months of the Effective Date, the
restricted stock which vested on the Effective Date of this Agreement is subject
to Executive’s termination dated repayment to Employer of 100% of the value,
calculated as the dollar value of the shares at the date of the grant or the
replacement of the actual shares. All shares of restricted stock and incentive
stock options are granted on the terms and conditions pursuant to a Restricted
Stock Agreement and a Stock Option Grant Agreement, and pursuant to the
Company’s 2005 Long-Term Equity Incentive Plan (the “2005 Plan”) which, as
amended and restated as of May 18, 2010, is attached to and incorporated into
this Agreement as Exhibit C.  In connection with such grants, Executive executed
and delivered to Employer counterparts to the Restricted Stock Agreement in form
and substance as set forth in Exhibit C attached hereto, entered into by and
among SeaBright Holdings, Inc. and all of its restricted stock and stock option
grantees.


 
3

--------------------------------------------------------------------------------

 
 
(f)          Withholding.  Any and all payments made pursuant to this Agreement
shall be subject to all withholding required in accordance with applicable
federal, state or local law.


4.           TERMINATION OF EMPLOYMENT.


(a)         By Employer Without Cause.  At any time, Employer may terminate
Executive without Cause (as defined below), effective as of the date specified
in a written notice from Employer to Executive.  Employer may discipline or
demote Executive with or without Cause and with or without prior
notice.  Employer may discipline, demote, or dismiss Executive as provided in
this Section 4 notwithstanding anything to the contrary contained in or arising
from any statements, policies or practices of Employer relating to the
employment, discipline, or termination of its employees.  If Executive’s
employment with Employer is terminated by Employer without Cause, Executive
shall be entitled to continue to receive his Base Salary payable in regular
installments as special severance payments from the date of termination for a
period of twelve (12) months thereafter, or until Executive obtains other
employment (but with it being understood that Executive shall be under no duty
to seek alternative employment during the Severance Period), whichever first
occurs (the “Severance Period”), if and only if Executive has executed and
delivered to Employer the General Release substantially in form and substance as
set forth in Exhibit D attached hereto and only so long as Executive has not
revoked or breached the provisions of the General Release or breached the
provisions of this Agreement or any ancillary agreement and does not apply for
unemployment compensation chargeable to Employer during the Severance Period,
and Executive shall not be entitled to any other salary, compensation or
benefits after termination of the Period of Employment, except as specifically
provided for in Employer’s employee benefit plans or as otherwise expressly
required by applicable law (such as COBRA).  Notwithstanding anything to the
contrary contained in this Section 4(a), in the event Executive breaches the
provisions of this Agreement or any ancillary agreement, the severance amounts
payable by Employer under this Section 4(a) shall not terminate unless and until
more than ten (10) days have elapsed from and after the date written notice of
such breach has been delivered to Executive without such breach having been
cured during such 10-day period.


(b)         By Employer For Cause.  At any time, and without prior notice
(except as otherwise provided in the definition of Cause set forth below),
Employer may terminate Executive for Cause.  Employer shall pay Executive all
compensation then due and owing; thereafter, all of Employer’s obligations under
this Agreement shall cease.  Termination shall be for “Cause” if Executive: (i)
is inattentive to his lawful duties after at least one written notice has been
provided to Executive and Executive has failed to cure the same within a 30-day
period thereafter; (ii) reports to work under the influence of alcohol or
illegal drugs, or uses illegal drugs (whether or not at the workplace); (iii)
engages in  conduct causing the Employer  public disgrace or disrepute or
economic harm; (iv) breaches his duty of loyalty to Employer or engages in any
acts of dishonesty or fraud with respect to Employer or any of its business
relations; (v) is convicted of a felony or any crime involving dishonesty,
breach of trust, or physical or emotional harm to any person (or enters a plea
of guilty or nolo contendere with respect thereto); (vi) breaches any material
term of this Agreement, any ancillary agreement or any other agreement between
Executive and Employer or any of their Affiliates and such breach (if capable of
cure) is not cured within thirty (30) days following written notice thereof from
Employer, except that Executive acknowledges that a breach of his obligations
under Section 2(b) of this Agreement cannot be cured; (vii) is insubordinate;
(viii) engages in improper conduct towards any employee or agent of Employer or
Employer's Affiliates; or (ix) is terminated for substandard performance.  For
purposes of this Agreement, “substandard performance” shall be defined as
willful refusal to perform or substantial disregard of duties properly assigned
by Employer or their Affiliates.  The Board shall give Executive written notice
of the Board’s concern over Executive’s performance, and Executive shall have
thirty (30) days to prepare for a meeting with the Board, at which time
Executive may present any information on market competitive conditions and any
other factors bearing on his and Employer’s performance.  After consideration of
these and such other factors as the Board may deem relevant, if a majority of
the Board determines in good faith that Employer’s future performance would be
best served by a change in management, the Board may terminate Executive’s
employment for “substandard performance” following the expiration of such 30-day
period.


 
4

--------------------------------------------------------------------------------

 
 
(c)          Voluntary Termination by Executive.  At any time, Executive may
terminate his employment for any reason, with or without cause, by providing
Employer at least thirty (30) days’ advance written notice.  Employer shall have
the option, in its complete discretion, to make Executive’s termination
effective at any time prior to the end of such notice period.  On the date of
such termination, Employer shall pay Executive all compensation then due and
owing through such date; and, thereafter, all of Employer’s obligations under
this Agreement shall cease.


(d)          Termination Upon Death or Permanent Disability.  Executive’s
employment with Employer shall also terminate upon Executive’s death or
permanent mental or physical disability or other incapacity (as determined by
the Board in its good faith judgment).  Upon any such termination, Employer
shall pay Executive (or Executive’s estate or legal representative or guardian)
all compensation then due and owing; thereafter, all of Employer’s obligations
under this Agreement shall cease.


(e)          Termination of Compensation.  Except as otherwise expressly
provided herein, all of Executive’s rights to salary, bonuses, employee benefits
and other compensation hereunder which would have accrued or become payable
after the termination or expiration of the Period of Employment shall cease upon
such termination or expiration, other than those expressly required under
applicable law (such as COBRA).


(f)           Termination Obligations.


(i)           Executive agrees that all property, including, without limitation,
all equipment, tangible Proprietary Information (as defined below), documents,
books, records, reports, notes, contracts, lists, computer disks (and other
computer-generated files and data), and copies thereof, created on any medium
and furnished to, obtained by, or prepared by Executive in the course of or
incident to his employment, belongs to Employer and shall be returned promptly
to Employer upon termination of the Period of Employment.


 
5

--------------------------------------------------------------------------------

 
 
(ii)          All employee and other benefits to which Executive is otherwise
entitled shall cease upon Executive’s termination, unless explicitly continued
either under this Agreement or under any specific written policy or benefit plan
of Employer.


(iii)         Upon termination of the Period of Employment, Executive shall be
deemed to have resigned from all offices and directorships then held with
Employer or any Affiliate.


(iv)         The representations and warranties contained in this Agreement and
Executive’s obligations under this Section 4(f) shall survive the termination of
the Period of Employment and the expiration of this Agreement.


(g)         For sixty (60) days following any termination of the Period of
Employment, Executive shall cooperate in a reasonable manner with Employer in
all matters relating to the winding up of pending work on behalf of Employer and
the orderly transfer of work to other employees of Employer.  At all times
following any termination of the Period of Employment, Executive shall also
cooperate in the defense of any action brought by any third party against
Employer that relates in any way to Executive’s acts or omissions while employed
by Employer; provided that Employer shall reimburse Executive for his reasonable
out-of-pocket expenses after being provided with reasonable documentation of
such expenses.


5.           NONCOMPETITION.  Executive acknowledges and agrees with Employer
that Executive’s services to Employer are unique in nature and that Employer’s
goodwill would be irreparably damaged if Executive were to provide similar
services to any person or entity competing with Employer or engaged in a similar
business.  Executive accordingly covenants and agrees with Employer that:


(a)           Commencing with the termination of Executive’s employment with
Employer for any reason and continuing for 1 year from said termination date
(the “Non-Competition Period”), Executive shall not directly or indirectly,
either for himself or for any other individual, corporation, partnership, joint
venture or other entity, participate in any business (including, without
limitation, any division, group or franchise of a larger organization) anywhere
in the world which engages or which proposes to engage in the promotion,
service, underwriting, issuance or sale of insurance policies providing United
States Longshoremen and Harbor Worker’s coverage,  other coverage under the
Jones Act,  State Act workers’ compensation insurance, related workers’
compensation or similar insurance or reinsurance, or any alternative dispute
resolution insurance or which engages in or proposes to engage in  any other
business hereafter conducted by Employer or its Affiliates prior to Executive’s
termination (collectively, the “USL&H Business”).  For purposes of this
Agreement, the term “participate in” shall include, without limitation, having
any direct or indirect interest in any corporation, partnership, joint venture
or other entity, whether as a sole proprietor, owner, stockholder, partner,
joint venturer, creditor or otherwise, or rendering any direct or indirect
service or assistance to any individual, corporation, partnership, joint venture
and other business entity (whether as a director, officer, manager, supervisor,
employee, agent, consultant or otherwise).  Without limiting the generality of
the foregoing, Executive agrees that during the Non-Competition Period he will
not, directly or indirectly, either for himself or for any other individual,
corporation, partnership, joint venture or other entity, form or acquire any
insurance company licensed to write or service USL&H Business.


 
6

--------------------------------------------------------------------------------

 
 
(b)           If, at any time of enforcement of this Agreement, a court or
arbitrator shall hold that the duration, scope or area restrictions, stated
herein are unreasonable under circumstances then existing, the parties hereto
agree that the maximum period, scope or geographic area reasonable under such
circumstances shall be substituted for the stated period, scope or geographic
area reasonable under such circumstances and that the court shall be allowed and
directed to revise the restrictions contained herein to cover the maximum
period, scope and area permitted by law.


(c)           In the event of an alleged breach or violation by Executive of
Section 5 of this Agreement during the 1 year Non-Competition Period beginning
on the date of Executive’s termination and continuing for 1 year thereafter, the
period of Executive’s non-competition shall be tolled until such alleged breach
or violation has been duly cured.


(d)           Executive agrees that the restrictions contained in this Section 5
are reasonable and that Executive has received adequate and valuable
consideration in exchange therefore.


6.           NONSOLICITATION.  Commencing with the termination of Executive’s
employment with Employer for any reason, and continuing for 1 year from said
termination date, Executive shall not directly or indirectly induce or attempt
to induce any employee of Employer to leave the employ of Employer or their
Affiliates, or in any way interfere with the relationship between Employer or
their Affiliates and any employee thereof (other than through general
advertisements for employment not directed at employees of Employer).


7.           NONDISCLOSURE AND NONUSE OF PROPRIETARY INFORMATION.


(a)         Executive shall not disclose or use at any time, either during his
employment with Employer or thereafter, any Proprietary Information (as defined
below) of which Executive is or becomes aware, whether or not such information
is developed by him, except to the extent that such disclosure or use is
directly related to and required by Executive’s performance of duties assigned
to Executive by Employer.  Executive shall take all appropriate steps to
safeguard Proprietary Information and to protect it against disclosure, misuse,
espionage, loss and theft.  The foregoing shall not, however, prohibit
disclosure by Executive of Proprietary Information that has been published in a
form generally available to the public prior to the date Executive proposes to
disclose such information.  Information shall not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.


 
7

--------------------------------------------------------------------------------

 
 
(b)         As used in this Agreement, the term “Proprietary Information” means
all information of a confidential or proprietary nature (whether or not
specifically labeled or identified as “confidential”), in any form or medium,
that relates to or results from the business, historical or projected financial
results, products, services or research or development of Employer or their
Affiliates or their respective suppliers, distributors, customers, independent
contractors or other business relations.  Proprietary Information includes, but
is not limited to, the following:  (i) internal business information (including,
without limitation, historical and projected financial information and budgets
and information relating to strategic and staffing plans and practices,
business, training, marketing, promotional and sales plans and practices, cost,
rate and pricing structures and accounting and business  methods); (ii)
identities of, individual requirements of, specific contractual arrangements
with, and information about, Employer’s and their Affiliates’ suppliers,
distributors, customers, independent contractors or other business relations and
their confidential information; (iii) trade secrets, technology, know-how,
compilations of data and analyses, techniques, systems, formulae, research,
records, reports, manuals, flow charts, documentation, models, data and data
bases relating thereto; (iv) computer software, including, without limitation,
operating systems, applications and program listings; (v) inventions,
innovations, ideas, devices, improvements, developments, methods, processes,
designs, analyses, drawings, photographs, reports and all similar or related
information (whether or not patentable and whether or not reduced to practice);
(vi) copyrightable works; (vii) intellectual property of every kind and
description; and (viii) all similar and related information in whatever form.


8.           EMPLOYER’S OWNERSHIP OF INTELLECTUAL PROPERTY.


(a)         In the event that Executive at any time during the term of his
employment, and at anytime during said term including during non-working hours
and when Executive is engaged in activity outside the course and scope of his
employment with Employer, generates, authors, conceives, develops, acquires,
makes, reduces to practice or contributes to any idea, discovery, trade secret,
invention, innovation, improvement, development, method of doing business,
process, program, design, analysis, drawing, report, data, software, firmware,
logo, device, method, product or any similar or related information (whether or
not patentable or reduced to practice or comprising Proprietary Information),
any copyrightable work (whether or not comprising Proprietary Information) or
any other form of Proprietary Information which is related to Employer’s
business or actual or demonstrably anticipated research or development
(collectively, “Intellectual Property”), Executive acknowledges that such
Intellectual Property is and shall be the exclusive property of Employer.  Any
copyrightable work prepared in whole or in part by Executive shall be deemed “a
work made for hire” to the maximum extent permitted under Section 201(b) of the
1976 Copyright Act as amended, and Employer shall own all of the rights
comprised in the copyright therein.  Without limiting the generality of the
foregoing, Executive hereby assigns his entire right, title and interest in and
to all Intellectual Property to Employer.  Executive shall promptly and fully
disclose all Intellectual Property to Employer and shall cooperate with Employer
to protect Employer’s interests in and rights to such Intellectual Property
(including, without limitation, providing reasonable assistance in securing
patent protection and copyright registrations and executing all documents as
reasonably requested by Employer, whether such requests occur prior to or after
termination of Executive’s employment with Employer).


 
8

--------------------------------------------------------------------------------

 
 
(b)         Notwithstanding the foregoing, however, Employer shall not own and
Executive shall have no obligation to assign to Employer any invention otherwise
falling within the definition of Intellectual Property for which no equipment,
supplies, facility, or trade secret information of Employer was used and that
was developed entirely on Executive’s own time, unless:  (i) such Intellectual
Property relates (A) to Employer’s business or (B) to their actual or
demonstrably anticipated research or development, or (ii) the Intellectual
Property results from any work performed by him for them under this
Agreement.  Executive has identified and described in detail on an attachment
hereto initialed by each of the undersigned party’s or their authorized
representatives, all Intellectual Property that is or was owned by him or was
written, discovered, made, conceived or first reduced to practice by him alone
or jointly with another person prior to his employment under this Agreement.  If
no such Intellectual Property is listed, Executive represents to Employer that
he does not now nor has he ever owned, nor has he made, any such Intellectual
Property.


9.           ARBITRATION.


(a)         Arbitrable Claims.  To the fullest extent permitted by law, all
disputes between Executive (and his attorneys, successors, and assigns) and
Employer (and their Affiliates, shareholders, directors, officers, employees,
agents, successors, attorneys, and assigns) of any kind whatsoever, including,
without limitation, all disputes relating in any manner to the employment or
termination of Executive, and all disputes arising under this Agreement
(“Arbitrable Claims”) shall be resolved by arbitration.  All persons and
entities specified in the preceding sentence (other than Employer and Executive)
shall be considered third-party beneficiaries of the rights and obligations
created by this Section on Arbitration.  Arbitrable Claims shall include, but
are not limited to, contract (express or implied) and tort claims of all kinds,
as well as all claims based on any federal, state, or local law, statute, or
regulation, excepting only claims under applicable workers’ compensation law and
unemployment insurance claims.  By way of example and not in limitation of the
foregoing, Arbitrable Claims shall include (to the fullest extent permitted by
law) any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and the
Rev. Code of Washington Sections 49.45.010 et seq. and 49.60.010 et seq., as
well as any claims asserting wrongful termination, harassment, breach of
contract, breach of the covenant of good faith and fair dealing, negligent or
intentional infliction of emotional distress, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, defamation, invasion of privacy, and claims
related to disability.


(b)         Procedure.  Arbitration of Arbitrable Claims shall be in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association, as amended (“AAA Employment Rules”), as
augmented in this Agreement.  Arbitration shall be initiated by providing notice
to the other party in accordance with the notice provisions included in
Paragraph 11.  The notice of initiating arbitration shall also include a
statement of the claim(s) asserted and the facts upon which the claim(s) are
based.  Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims.  Either party may bring an action in
court to compel arbitration under this Agreement and to enforce an arbitration
award.  Otherwise, neither party shall initiate or prosecute any lawsuit or
administrative action in any way related to any Arbitrable
Claim.  Notwithstanding the foregoing, either party may, at its option, seek
injunctive relief with a federal court in the State of Washington or state court
in King County, Washington.  All arbitration hearings under this Agreement shall
be conducted in King County, Washington.  The decision of the arbitrator shall
be in writing and shall include a statement of the essential conclusions and
findings upon which the decision is based.  THE PARTIES HEREBY WAIVE ANY RIGHTS
THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS, INCLUDING WITHOUT
LIMITATION ANY RIGHT TO TRIAL BY JURY AS TO THE MAKING, EXISTENCE, VALIDITY, OR
ENFORCEABILITY OF THE AGREEMENT TO ARBITRATE.


 
9

--------------------------------------------------------------------------------

 
 
(c)         Arbitrator Selection and Authority.  All disputes involving
Arbitrable Claims shall be decided by a single arbitrator.  The arbitrator shall
be selected by mutual agreement of the parties within thirty (30) days of the
effective date of the notice initiating the arbitration.  If the parties cannot
agree on an arbitrator, then at each party’s own expense, each party shall
select an interim arbitrator and those two interim arbitrators will collaborate
to select one arbitrator who will hear the claim.  The arbitrator who will hear
the claim must have at least ten (10) years of experience with the subject
matter at issue (i.e., employment law), be a member of the State Bar of
Washington, actively engaged in the practice of law or arbitration or a retired
Judge from the State of Washington.  The interim arbitrators shall select the
arbitrator within thirty (30) days from the date of the notice that the parties
were unable to agree upon an arbitrator.  The interim arbitrators shall
thereafter have no further jurisdiction over the matter.  The arbitrator shall
have only such authority to award equitable relief, damages, costs, and fees as
a court would have for the particular claim(s) asserted.  The fees of the
arbitrator shall be paid by the non-prevailing party.  If the allocation of
responsibility for payment of the arbitrator’s fees would render the obligation
to arbitrate unenforceable, the parties authorize the arbitrator to modify the
allocation as necessary to preserve enforceability.  The arbitrator shall have
exclusive authority to resolve all Arbitrable Claims, including, but not limited
to, whether any particular claim is arbitrable and whether all or any part of
this Agreement is void or unenforceable.


(d)         Confidentiality.  All proceedings and all documents prepared in
connection with any Arbitrable Claim shall be confidential and, unless otherwise
required by law, the subject matter thereof shall not be disclosed to any person
other than the parties to the proceedings, their counsel, witnesses and experts,
the arbitrator, and, if involved, the court and court staff.  All documents
filed with the arbitrator or with a court shall be filed under seal.  The
parties shall stipulate to all arbitration and court orders necessary to
effectuate fully the provisions of this subsection concerning confidentiality.


(e)         Continuing Obligation.  The rights and obligations of Executive and
Employer set forth in this Section 9 shall survive the termination of
Executive’s employment and the expiration of this Agreement.
 
10.        EXECUTIVE’S REPRESENTATIONS.  Executive hereby represents and
warrants to Employer that (i) the execution, delivery and performance of this
Agreement by Executive does not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by Employer, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.


 
10

--------------------------------------------------------------------------------

 
 
11.         NOTICES.  Any notice or other communication under this Agreement
must be in writing and shall be effective upon delivery by hand, or three (3)
business days after deposit in the United States mail, postage prepaid,
certified or registered, and addressed to the Employer or to Executive at he
corresponding address below.  Executive shall be obligated to notify Employer in
writing of any change in his address.  Notice of change of address shall be
effective only when done in accordance with this Section.
 
              Employer’s Notice Address:


SeaBright Insurance Company
1501 4th Avenue, Suite 2600
Seattle, WA  98101
Attn:  President
Facsimile:  (206) 269-8901
 
              Executive’s Notice Address:


Scott H. Maw
[ADDRESS]
 


12.         ACTION BY EMPLOYER.  All actions required or permitted to be taken
under this Agreement by Employer, including, without limitation, exercise of
discretion, consents, waivers, and amendments to this Agreement, shall be made
and authorized only by the chief executive officer of Employer.


13.         INTEGRATION.  This Agreement is intended to be the final, complete,
and exclusive statement of the terms of Executive’s employment by
Employer.  This Agreement supersedes all other prior and contemporaneous
agreements and statements, whether written or oral, express or implied,
pertaining in any manner to the employment of Executive, and it may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements.  To the extent that the practices, policies, or procedures of
Employer, now or in the future, apply to Executive and are consistent with the
terms of this Agreement, the provisions of this Agreement shall control.


14.         AMENDMENTS; WAIVERS.  This Agreement may not be amended except by an
instrument in writing, signed by each of the parties.  No failure to exercise
and no delay in exercising any right, remedy, or power under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.


 
11

--------------------------------------------------------------------------------

 
 
15.         ASSIGNMENT; SUCCESSORS AND ASSIGNS.  Executive agrees that he will
not assign, sell, transfer, delegate, or otherwise dispose of, whether
voluntarily or involuntarily, or by operation of law, any rights or obligations
under this Agreement.  Any such purported assignment, transfer, or delegation
shall be null and void.  Nothing in this Agreement shall prevent the
consolidation of Employer with, or its merger into, any other entity, or the
sale by Employer of all or substantially all of its assets, or the assignment by
Employer of any rights or obligations under this Agreement.  Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective heirs, legal representatives, successors,
and permitted assigns, and shall not benefit any person or entity other than
those specifically enumerated in this Agreement.


16.         SEVERABILITY.  If any provision of this Agreement is held by an
arbitrator or a court of competent jurisdiction to be invalid, unenforceable, or
void, the remaining provisions of this Addendum and the Employment Agreement
shall remain in full force and effect.


17.         ATTORNEYS’ FEES.  In any legal action, arbitration, or other
proceeding brought to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs.


18.         GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the law of the State of Washington.


19.         INTERPRETATION.  This Agreement shall be construed as a whole,
according to its fair meaning, and not in favor of or against any party.  By way
of example and not in limitation, this Agreement shall not be construed in favor
of the party receiving a benefit nor against the party responsible for any
particular language in this Agreement.  Captions are used for reference purposes
only and should be ignored in the interpretation of this Agreement.


20.         EMPLOYEE ACKNOWLEDGMENT.  Executive acknowledges that he has had the
opportunity to consult legal counsel in regard to this Agreement, that he has
read and understands this Agreement, that he is fully aware of its legal effect,
and that he has entered into it freely and voluntarily and based on his own
judgment and not on any representations or promises other than those contained
in this Agreement.  Executive acknowledges and agrees that the restrictions
contained in Section 5 of this Agreement are reasonable and that Executive has
received adequate and valuable consideration in exchange therefore.


21.         CODE SECTION 409A COMPLIANCE.


(a)         The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to Executive and
Employer of the applicable provision without violating the provisions of Code
Section 409A.  In no event whatsoever shall Employer be liable for any
additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.


 
12

--------------------------------------------------------------------------------

 
 
(b)        A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  Notwithstanding any other payment schedule
provided herein to the contrary, if Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made on the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of Executive’s “separation from
service,” and (B) the date of Executive’s death, to the extent required under
Code Section 409A.  Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and all remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.


(c)         To the extent that severance payments or benefits pursuant to this
Agreement are conditioned upon the execution and delivery by Executive of a
release of claims, Executive shall forfeit all rights to such payments and
benefits unless such release is signed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following the date of
Executive’s termination of employment.  If the foregoing release is executed and
delivered and no longer subject to revocation as provided in the preceding
sentence, then the following shall apply:


(i)           To the extent that any such cash payment or continuing benefit to
be provided is not “nonqualified deferred compensation” for purposes of Code
Section 409A, then such payment or benefit shall commence upon the first
scheduled payment date immediately following the date that the release is
executed, delivered and no longer subject to revocation (the “Release Effective
Date”).  The first such cash payment shall include payment of all amounts that
otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon Executive’s termination of employment, and any payment made thereafter
shall continue as provided herein.


 
13

--------------------------------------------------------------------------------

 
 
(ii)          To the extent that any such cash payment or continuing benefit to
be provided is “nonqualified deferred compensation” for purposes of Code Section
409A, then such payments or benefits shall be made or commence upon the sixtieth
(60th) day following Executive’s termination of employment.  The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior thereto under the terms of this Agreement had such payments commenced
immediately upon Executive’s termination of employment, and any payment made
thereafter shall continue as provided herein.


(d)         To the extent that any expense reimbursement or in-kind benefit
under this Agreement constitutes “non-qualified deferred compensation” for
purposes of Code Section 409A, (i) such expense or other reimbursement hereunder
shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by Executive, (ii) any right
to reimbursement or in-kind benefits will not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.


(e)         For purposes of Code Section 409A, Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of Employer.


(f)          Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement  that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.


(g)         Unless this Agreement provides a specified and objectively
determinable payment schedule to the contrary, to the extent that any payment of
base salary or other compensation is to be paid for a specified continuing
period of time beyond the date of Executive’s termination of employment in
accordance with Employer’s payroll practices (or other similar term), the
payments of such base salary or other compensation shall be made upon such
schedule as in effect upon the date of termination, but no less frequently than
monthly.


(h)         Any annual bonus payable to Executive in accordance with the
provisions of Section 3(b) hereof shall be paid in the calendar year following
the calendar year to which such bonus relates at the same time bonuses are paid
to other senior executive officers of Employer generally.


[Remainder of page intentionally left blank]

 
14

--------------------------------------------------------------------------------

 
 
The parties have duly executed this Agreement as of the date first written
above.
 


 

  EXECUTIVE                                  
 
By:
        Scott H. Maw                             SEABRIGHT INSURANCE COMPANY    
                        By:        
John G. Pasqualetto
Its: CEO
 

 
 
15

--------------------------------------------------------------------------------

 
Exhibit A
 
 
Revised Offer of Employment Letter Dated January 4, 2010
 
Exhibit A is incorporated by reference to Exhibit 10.1 to the Form 8-K (File No.
001-34204), filed February 9, 2010.
 
 
16

--------------------------------------------------------------------------------

 
Exhibit B
 
 
CONFIDENTIALITY AGREEMENT
 
This AGREEMENT (this “Agreement”) is made as of ____________________, between
SeaBright Holdings, Inc., a Delaware corporation and all its subsidiary
companies (collectively, the “Company”), and Scott H. Maw (“Employee”).


RECITALS
 
The Company and Employee desire to enter into an agreement defining (among other
things) the relative rights of the Company and Employee with respect to
Intellectual Property (as defined below) owned by the Company or any of its
subsidiaries or its customers or clients to which Employee may have access or
may contribute as a result of Employee's employment with the Company.
 
Among the consideration being provided to Employee in exchange for Employee's
obligations hereunder is the offer of new employment that has been made to
Employee by the Company's principal subsidiary contemporaneously with the
execution and delivery of this Agreement.
 
AGREEMENTS
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Employee hereby agree as follows:
 
1. Nondisclosure and Nonuse of Proprietary Information.
 
(a) Employee shall not disclose or use at any time, either during Employee's
employment with the Company or any of its subsidiaries or thereafter, any
Proprietary Information (as defined below) of which Employee is or becomes
aware, whether or not such information is developed by Employee, except to the
extent that such disclosure or use is directly related to and required by
Employee's performance of duties assigned to Employee by the Company or any of
its subsidiaries.  Employee shall take all appropriate steps to safeguard
Proprietary Information and to protect it against disclosure, misuse, espionage,
loss and theft.  The foregoing shall not, however, prohibit disclosure by
Employee of Proprietary Information that has been published in a form generally
available to the public prior to the date Employee proposes to disclose such
information.  Information shall not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.
 
(b) As used in this Agreement, the term "Proprietary Information" means all
information of a confidential or proprietary nature (whether or not specifically
labeled or identified as "confidential"), in any form or medium, that relates to
or results from the business, historical or projected financial results,
products, services or research or development of the Company or its subsidiaries
or their respective suppliers, distributors, customers, independent contractors
or other business relations.  Proprietary Information includes, but is not
limited to, the following:  (i) internal business information (including
historical and projected financial information and budgets and information
relating to strategic and staffing plans and practices, business, training,
marketing, promotional and sales plans and practices, cost, rate and pricing
structures and accounting and business methods); (ii) identities of, individual
requirements of, specific contractual arrangements with, and information about,
the Company's or any of its subsidiaries' suppliers, distributors, customers,
independent contractors or other business relations and their confidential
information; (iii) trade secrets, technology, know-how, compilations of data and
analyses, techniques, systems, formulae, research, records, reports, manuals,
flow charts, documentation, models, data and data bases relating thereto;
(iv) computer software, including operating systems, applications and program
listings; (v) inventions, innovations, ideas, devices, improvements,
developments, methods, processes, designs, analyses, drawings, photographs,
reports and all similar or related information (whether or not patentable and
whether or not reduced to practice); (vi) copyrightable works, (vii)
intellectual property of every kind and description, and (viii) all similar and
related information in whatever form.
 
 
17

--------------------------------------------------------------------------------

 
 
2. The Company's Ownership of Intellectual Property.  In the event that Employee
during the term of Employee's employment by the Company or any of its
subsidiaries generates, authors, conceives, develops, acquires, makes, reduces
to practice or contributes to any idea, discovery, trade secret, invention,
innovation, improvement, development, method of doing business, process,
program, design, analysis, drawing, report, data, software, firmware, logo,
device, method, product or any similar or related information (whether or not
patentable or reduced to practice or comprising Proprietary Information), any
copyrightable work (whether or not comprising Proprietary Information) or any
other form of Proprietary Information (collectively, "Intellectual Property"),
Employee acknowledges that such Intellectual Property is and shall be the
exclusive property of the Company  or such subsidiary.  Any copyrightable work
prepared in whole or in part by Employee shall to be deemed "a work made for
hire" to the maximum extent permitted under Section 201(b) of the 1976 Copyright
Act as amended, and the Company shall own all of the rights comprised in the
copyright therein.  Without limiting the foregoing, Employee hereby assigns
Employee's entire right, title and interest in and to all Intellectual Property
to the Company.  Employee shall promptly and fully disclose all Intellectual
Property to the Company and shall cooperate with the Company to protect the
Company's interests in and rights to such Intellectual Property (including,
without limitation, providing reasonable assistance in securing patent
protection and copyright registrations and executing all documents as reasonably
requested by the Company, whether such requests occur prior to or after
termination of Employee's employment with the Company).
 
3. Delivery of Materials Upon Termination of Employment.  As requested by the
Company from time to time and upon the termination of Employee's employment with
the Company for any reason, Employee shall promptly deliver to the Company all
copies and embodiments, in whatever form, of all Proprietary Information and
Intellectual Property in Employee's possession or within Employee's control
(including, but not limited to, written records, notes, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Proprietary Information
or Intellectual Property) irrespective of the location or form of such material
and, if requested by the Company, shall provide the Company with written
confirmation that all such materials have been delivered to the Company.
 
4. Notices.  Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:
 
To the Company:
SeaBright Holdings, Inc.
1501 4th Avenue Suite 2600
Seattle, Washington 98101
Attn: President
Telephone: (206) 269-8500
Telecopy:   (206) 269-8903


To the Employee:
Scott Maw
[Address]
 
 
18

--------------------------------------------------------------------------------

 


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.
 
5. General Provisions.
 
(a) Company Definition.  For purposes of Sections 1, 2, 3 and 5(b) and (c) of
this Agreement, the term "Company" shall include all subsidiaries and affiliates
of the Company.
 
(b) Not an Employment Agreement.  Employee and the Company acknowledge and agree
that this Agreement is not intended and should not be construed to grant
Employee any right to continued employment with the Company or to otherwise
define the terms of Employee's employment with the Company.
 
(c) Absence of Conflicting Agreements.  Employee hereby warrants and covenants
that (i) Employee's employment by the Company and Employee's execution, delivery
and performance of this Agreement do not and shall not result in a breach of the
terms, conditions or provisions of any agreement, instrument, order, judgment or
decree to which Employee is subject, (ii) Employee is not a party to or bound by
any employment agreement, noncompete agreement or confidentiality agreement with
any person or entity other than the Company or any of its subsidiaries and (iii)
upon the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of Employee, enforceable in accordance
with its terms.
 
(d) Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
(e) Complete Agreement.  This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
 
(f) Counterparts.  This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
 
(g) Successors and Assigns.  Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Company and
Employee and their respective successors and assigns; provided that the rights
and obligations of Employee under this Agreement may not be assigned or
delegated without the prior written consent of the Company.
 
(h) Choice of Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits hereto shall
be governed by the internal law, and not the law of conflicts, of the State of
Washington.
 
 
19

--------------------------------------------------------------------------------

 
 
(i) Remedies.  Each of the parties to this Agreement shall be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorneys fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that Employee's breach of any
term or provision of this Agreement shall materially and irreparably harm the
Company, that money damages shall accordingly not be an adequate remedy for any
breach of the provisions of this Agreement by Employee and that the Company in
its sole discretion and in addition to any other remedies it may have at law or
in equity may apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
 
(j) Amendment and Waiver.  The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Employee.
 
*    *    *    *    *
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 

 
SEABRIGHT HOLDINGS, INC.
 
 
 
By Gene Gerrard
Its AVP, Human Resources
             
Employee:  Scott Maw

 
 
20

--------------------------------------------------------------------------------

 
Exhibit C
 
 
Amended and Restated 2005 Long-Term Equity Incentive Plan
 
Exhibit C is incorporated by reference to Exhibit 10.1 to the Form 8-K (File No.
001-34204), filed May 24, 2010.
 
 
21

--------------------------------------------------------------------------------

 
Exhibit D
 
General Release
 
I, __________________________, in consideration of and subject to the
performance by SeaBright Insurance Company, an Illinois domiciled company
(together with its subsidiaries, the “Company”), of its obligations under the
Amended Employment Agreement, dated as of ___, 2011 (the “Agreement”), do hereby
release and forever discharge as of the date hereof the Company and their
Affiliates and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company and its
affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.
 
1.
I understand that any payments or benefits paid or granted to me under Section
4(a) of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already
entitled.  I understand and agree that I will not receive the payments and
benefits specified in Section 4(a) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release.  Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.  I also acknowledge and represent that I have
received all payments and benefits that I am entitled to receive (as of the date
hereof) by virtue of any employment by the Company.

 
2.
Except as provided in Paragraph 4 below and except for the provisions of my
Employment Agreement which expressly survive the termination of my employment
with the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counterclaims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under:  Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including, without limitation, the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state and local counterparts; or under any other
federal, state or local civil or human rights law, or under any other local,
state, or federal law, regulation or ordinance; or under any public policy,
contract or tort, or under common law; or arising under any policies, practices
or procedures of Employer; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, or defamation; or any claim for
costs, fees, or other expenses, included (without limitation) attorneys’ fees
incurred in these matters) (all of the foregoing collectively referred to herein
as the “Claims”).

 
 
22

--------------------------------------------------------------------------------

 
 
3.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Paragraph 2 above.

 
4.
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release.  I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 
5.
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied.  I expressly consent that this General Release shall be given full
force and effect according to each and all of its express terms and provisions,
including, without limitation, those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied.  I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement.  I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such
Claims.  I further agree that I am not aware of any pending charge or complaint
of the type described in Paragraph 2 as of the execution of this General
Release.

 
6.
I represent that I am not aware of any claim by me other than the claims that
are released by this Agreement.

 
7.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 
8.
I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release.  I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including (without limitation) reasonable
attorneys’ fees, and return all payments received by me pursuant to the
Agreement.

 
9.
I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other counsel I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.

 
 
23

--------------------------------------------------------------------------------

 
 
10.
Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 
11.
I agree to reasonably cooperate with the Company in any internal investigation
or administrative, regulatory, or judicial proceeding.  I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the Company pertinent
information; and turning over to the Company all relevant documents which are or
may come into my possession all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments.  I understand
that in the event the Company asks for my cooperation in accordance with this
provision, the Company will reimburse me solely for reasonable travel expenses,
including, without limitation, lodging and meals, upon my submission of
receipts.

 
12.
I agree not to disparage the Company, its past and present investors, officers,
directors or employers or its affiliates and to keep all confidential and
proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained.  I further agree that as of the date hereof, I have
returned to the Company any and all property, tangible or intangible, relating
to its business, which I possessed or had control over at any time (including,
but not limited to, company-provided credit cards, building or office access
cards, keys, computer equipment, manuals, files, documents, records, software,
customer database and other data) and that I shall not retain any copies,
compilations, extracts, excerpts, summaries or other notes of any such manuals,
files, documents, records, software, customer database or other data.

 
13.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims (i) arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof (ii) to indemnification for which I may be
entitled to as a former officer or director of the Company under their
respective charter and/or bylaws and/or other constituent documents so long as I
am otherwise entitled to be indemnified as authorized thereunder.

 
14.
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 
 
24

--------------------------------------------------------------------------------

 
 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 
 
(i)
I HAVE READ IT CAREFULLY;

 
 
(ii)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 
 
(iii)
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 
 
(iv)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 
 
(v)
I HAVE HAD AT LEAST TWENTY-ONE (21) DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON ________________, 20__, TO CONSIDER
IT AND THE CHANGES MADE SINCE THE ________________, 20__ VERSION OF THIS RELEASE
ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 
 
(vi)
THE CHANGES TO THE AGREEMENT SINCE ________________, 20__ EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST.

 
 
(vii)
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 
 
(viii)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 
 
(ix)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 
 
Signature: 
   
Date: 
 

                                                 Scott H. Maw



 
 
 